DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-5, and 15-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-3 and 15-17 of USPN 10210663. Although the claims at issue are not identical, they are not patentably distinct from each other. (see Claim-Comparison Table below for independent claims 1-2 of the instant application against Claim 1 USPN 10210663).

Claim
Application#17240489
Claim
USPN # 10210663
1
A method comprising:
1
A method comprising:
1

1
capturing, by a computing device, an image of a first physical object, the image captured using an optical sensor of the computing device; 

1

1
comparing, by the computing device, the image to images included in a primary content dataset maintained by the computing device, yielding a comparison, the primary content dataset received by the computing device from a remote server, 

1
generating the primary content dataset from the full content dataset; and providing the primary content dataset to a plurality of client devices, the plurality of client devices including the client device.
1
wherein the primary content dataset is a subset of a full content dataset maintained by the remote server, and each image in the primary content dataset is stored by the computing device along with corresponding virtual content; 

1
receiving, by a server, a first image from a client device that is remote to the server, the client device having transmitted the first image to the server in response to determining that an object depicted in the first image is not included in a primary content dataset stored in a memory of the client device, the primary content dataset being a subset of a full content dataset maintained by the server;
1
determining, based on the comparison, that the primary content dataset maintained by the computing device does not include the image captured by the computing device; in response to determining that the primary content dataset does not include the image captured by the computing device, transmitting the image to the remote server,

1

 comparing the first image to images included in the full content dataset maintained by the server, yielding a comparison, wherein each image in the full content dataset is stored along with corresponding virtual content; determining, based on the comparison, that the object depicted in the first image is included in a second image included in the full content dataset maintained by the server;
1
causing the remote server to compare the image to images included in the full content dataset maintained by the remote server, wherein each image in the full content data set corresponding to is stored by the remote server along with corresponding virtual content; and 
1
and transmitting virtual content corresponding to the second image to the client device.
1
receiving, from the remote server, virtual content corresponding to an image from the full content dataset that matches the image captured by the computing device.



Claim 4 of the instant application is equivalent in scope with Claim 2 of USPN 10210663.

Claim 5 of the instant application is equivalent in scope with Claim 3 of USPN 10210663.

Claims 15-16 of the instant application is equivalent in scope with Claim 15 of USPN 10210663.

Claim 17 of the instant application is equivalent in scope with Claim 16 of USPN 10210663.

Claim 18 of the instant application is equivalent in scope with Claim 17 of USPN 10210663.


Claims 1, 4-5, and 15 and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-3 and 15-17  of USPN 11024087. Although the claims at issue are not identical, they are not patentably distinct from each other. (see Claim-Comparison Table below for independent claim 1 of the instant application against Claim 1 USPN 11024087).


Claim
Application#17240489
Claim
USPN # 11024087
1
A method comprising:
1
A method comprising:
1

1
determining, by a computing device, that a first image captured by an optical sensor of the computing device is not included in a primary content dataset stored in a memory of the computing device, 

1
the primary content dataset being a subset of a full content dataset maintained by the server; 

1
the primary content dataset including a subset of images included in a full content dataset stored by a remote server, the primary content dataset having been received by the computing device from the remote server;

1
receiving, by a server, a first image from a client device that is remote to the server, the client device having transmitted the first image to the server in response to determining that an object depicted in the first image is not included in a primary content dataset stored in a memory of the client device, 

1
in response to determining that the first image is not included in the primary content dataset stored in the memory of the computing device, transmitting the first image to the remote server, causing the remote server to compare the first image to images included in a full content dataset maintained by the remote server, 

1
comparing the first image to images included in the full content dataset maintained by the server, yielding a comparison, wherein each image in the full content dataset is stored along with corresponding virtual content; determining, based on the comparison, that the object depicted in the first image is included in a second image included in the full content dataset maintained by the server; and

1
wherein each image in the full content data set is stored by the remote server along with corresponding virtual content; and receiving, from the remote server, virtual content corresponding to a second image from the full content dataset that matches the first image captured by an optical sensor of the computing device.



1
causing the remote server to compare the image to images included in the full content dataset maintained by the remote server, wherein each image in the full content data set corresponding to is stored by the remote server along with corresponding virtual content; and 
1
transmitting virtual content corresponding to the second image to the client device.

1
receiving, from the remote server, virtual content corresponding to an image from the full content dataset that matches the image captured by the computing device.







Claim 4 of the instant application is equivalent in scope with Claim 2 of USPN 11024087.

Claim 5 of the instant application is equivalent in scope with Claim 3 of USPN 11024087.

Claims 15 of the instant application is equivalent in scope with Claim 15 of USPN 11024087.

Claim 17 of the instant application is equivalent in scope with Claim 16 of USPN 11024087.

Claim 18 of the instant application is equivalent in scope with Claim 17 of USPN 11024087.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666